Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 1 of 23 PageID 1964



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 WAHEED NELSON,

        Plaintiff,

 v.                                                                  Case No: 8:19-cv-449-T-36JSS

 BOB GUALTIERI, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 CORIZON LLC, MAXIM HEALTHCARE
 SERVICES, INC., MATTHEW SWICK,
 ALL FLORIDA ORTHOPEDICS
 ASSOCIATES, P.A. and WITCHNER
 BELIZAIRE,

       Defendants.
 ___________________________________/

                                             ORDER

        This matter comes before the Court upon Defendants Corizon, LLC, Florida Department

 of Corrections and Witchner Belizaire, M.D.’s Motion to Dismiss or for Summary Judgment as to

 Plaintiff's Third Amended Complaint (“DOC MTD”) (Doc. 53), Plaintiff’s response thereto (Doc.

 73), Defendants’ reply (80), and Plaintiff’s sur-reply (Doc. 88); Defendants, Matthew Swick, M.D.

 and All Florida Orthopaedic Associates, P.A.’s, Motion to Dismiss and Incorporated

 Memorandum of Law (“Swick MTD”) (Doc. 54), and Plaintiff’s response thereto (Doc. 73); and

 Motion of Bob Gualtieri to Dismiss Plaintiff’s Third Amended Complaint (“Sheriff’s MTD”)

 (Doc. 58), and Plaintiff’s response thereto (Doc. 74). In the Third Amended Complaint, Plaintiff

 alleges claims of medical negligence and violation of his constitutional rights pursuant to 42 U.S.C.

 § 1983, while he was incarcerated, against Bob Gualtieri, in his official capacity as the Sheriff of

 Pinellas County, Florida (“the Sheriff”); the Florida Department of Corrections (“DOC”); Corizon,

 LLC (“Corizon”); Witchner Belizaire, M.D. (“Belizaire”); Maxim Healthcare Services, Inc.
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 2 of 23 PageID 1965



 (“Maxim”); Matthew Swick (“Swick”); and All Florida Orthopedics Associates, P.A. (“All

 Florida”). The Court, having considered the motions and being fully advised in the premises will

 grant-in-part and deny-in-part the DOC’s MTD (Doc. 53), and will dismiss the medical negligence

 claim against Corizon without leave to amend, but allow the remaining claims against the DOC,

 Corizon, and Belizaire to proceed. The Court will deny the Swick MTD (Doc. 54). Finally, the

 Court will grant-in-part and deny-in-part the Sheriff’s MTD (Doc. 74), and allow the medical

 negligence claim against the Sheriff to proceed, but dismiss the § 1983 claim against the Sheriff

 with leave to amend.

 I.     BACKGROUND 1

        Plaintiff, Waheed Nelson, filed this action against numerous Defendants alleging

 negligence in connection with his medical care while incarcerated at the Pinellas County Jail (the

 “Jail”). Doc. 41. Specifically, Plaintiff, who is diabetic, has renal issues, and suffers from chronic

 edema, alleges that while he was an inmate at the Pinellas County Jail on January 7, 2015, he

 suffered a fall that severely injured his right ankle. Id. ¶¶ 32-33. Because of his status as an

 inmate, the DOC was responsible for Plaintiff’s care and treatment. Id. ¶ 21. Additionally,

 Plaintiff was under the control and responsibility of the Sheriff. Id. ¶ 20.

        Diagnostic imaging was performed by All Florida, an independent contractor hired by the

 Sheriff. Id. ¶¶ 19, 43. The imaging showed that Plaintiff’s ankle was badly fractured. Id. ¶ 34.

 Nonetheless, either Defendant Maxim, a health contractor for the Jail, or the Sheriff chose a

 strategy to minimize costs and increase profits by electing to avoid a costly surgery by waiting to



 1
  The following statement of facts is derived from the Plaintiff’s Third Amended Complaint (Doc.
 41), the allegations of which the Court must accept as true in ruling on the instant motion. See
 Linder v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A. v.
 Latin Am. Agribusiness Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).


                                                   2
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 3 of 23 PageID 1966



 see whether Plaintiff would be transferred to prison or released. Id. ¶¶ 36-37. Additionally, All

 Florida and its employee, Matthew Swick, M.D., cooperated with this strategy and did not follow

 up with the imaging results or contact the Sheriff or Maxim to have Plaintiff admitted to the

 hospital for immediate surgery. Id. ¶¶ 38, 44.

          Plaintiff was in intense pain that was never properly treated while he waited for an ankle

 surgery that was scheduled, delayed, and ultimately cancelled. Id. ¶¶ 39-40. Over the course of

 weeks, the pain and swelling increased and Plaintiff complained of numbness in his ankle. Id. ¶¶

 41-42.

          Plaintiff was transferred to the DOC on April 16, 2015, without having received necessary

 treatment. Id. ¶ 45. On that date, Plaintiff received x-rays at the Reception and Medical Center

 (“RMC”), where care is provided by Corizon, a company that contracts with the DOC to provide

 medical services to prisoners. Id. ¶¶ 23, 46, 52. Plaintiff’s care was provided by Defendant

 Witchner Belizaire, M.D. Id. ¶ 54. The x-rays showed no sign that the bones had been set or

 reconstructed. Id. ¶ 47. Additionally, obvious tissue swelling remained. Id. The reports of

 diagnostic imaging contained notes that there were indicators for tissue and bone infection, and

 possible surgery was recommended. Id. ¶ 48.

          Shortly after Plaintiff’s transfer, in May 2015, an additional MRI showed Plaintiff’s heel

 was severely fractured. Id. ¶ 49. The diagnostic imaging report showed tissue swelling and

 inflammation of the periosteum, indicating the likelihood of infection, including bone infection.

 Id. ¶ 50. Additionally, laboratory reports showed multiple abnormalities. Id. ¶ 51. Despite these

 results, Plaintiff was not provided with surgery. Id. ¶ 55. Ultimately, on July 28, 2015, Plaintiff

 was required to have his right leg amputated. Id. ¶ 55.




                                                  3
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 4 of 23 PageID 1967



         Based on these allegations, Plaintiff raises several claims against the various Defendants.

 The first six claims are medical negligence claims against the Sheriff, the DOC, Belizaire, Corizon,

 Maxim, Swick, and All Florida. Id. ¶¶ 58-127. The remaining six claims are brought under 42

 U.S.C. § 1983 and allege failure to treat in violation of Plaintiff’s constitutional rights. Id. ¶¶ 128-

 172.

         The DOC, Corizon, and Belizaire filed a joint Motion to Dismiss, and alternative Motion

 for Summary Judgment, seeking dismissal of, or judgment on, the claims against them. Doc. 53.

 Likewise, Swick and All Florida filed a joint Motion to Dismiss, seeking to dismiss the claims

 against them. Doc. 54. Finally, the Sheriff filed a Motion to Dismiss the claims against him. Doc.

 58. Defendant Maxim answered the Third Amended Complaint. Doc. 92.

 II.     LEGAL STANDARD

         To survive a motion to dismiss, a pleading must include a “short and plain statement

 showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009)

 (quoting Fed. R. Civ. P. 8(a)(2)). Labels, conclusions and formulaic recitations of the elements of

 a cause of action are not sufficient. Id. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 555 (2007)). Mere naked assertions, too, are not sufficient. Id. A complaint must contain

 sufficient factual matter, which, if accepted as true, would “state a claim to relief that is plausible

 on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Id. (citation omitted). The court, however, is not

 bound to accept as true a legal conclusion stated as a “factual allegation” in the complaint. Id.

 Therefore, “only a complaint that states a plausible claim for relief survives a motion to dismiss.”

 Id. (citation omitted).



                                                    4
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 5 of 23 PageID 1968



        In addition to satisfying the general pleading requirements articulated in Twombly and

 Iqbal, a complaint alleging fraud must satisfy the heightened pleading requirements of Fed. R. Civ.

 P. 9(b), which places more stringent pleading requirements on cases alleging fraud. United States

 ex rel. Clausen v. Lab. Corp. of Am., Inc., 290 F.3d 1301 (11th Cir. 2002). “[U]nder Rule 9(b)

 allegations of fraud must include facts as to time, place, and substance of the defendant's alleged

 fraud.” Id. at 1308 (citation and internal quotations omitted). The Rule 9(b) particularity

 requirement for fraud allegations exists to put defendants on notice as to the exact misconduct with

 which they are charged and to protect defendants against spurious charges. Ziemba v. Cascade

 Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001). The failure to satisfy Rule 9(b)’s pleading

 requirements amounts to a failure to state a claim under Rule 12(b)(6) and requires dismissal of

 the complaint. See, e.g., Corsello v. Lincare, Inc., 428 F.3d 1008, 1012 (11th Cir. 2005).

 III.   DISCUSSION

        A.      Summary Judgment

        The DOC, Corizon, and Belizaire moved to dismiss the claims against them and,

 alternatively, moved for summary judgment. Doc. 53. The Court will decline to treat the motion

 to dismiss as a motion for summary judgment.          With the exception of the pre-suit notice

 requirements, which are appropriately considered on a motion to dismiss, the Court will disregard

 evidence that falls outside of the four corners of the Third Amended Complaint. See, e.g., Baptist

 Med. Ctr. Of Beaches, Inc. v. Rhodin, 40 So. 3d 112, 114-15 (Fla. 1st DCA 2010) (granting

 certiorari review of the denial of a motion to dismiss a medical malpractice claim that was based

 on whether the plaintiff met the presuit notice requirements); Jeffrey A. Hunt, D.O., P.A. v.

 Huppman, 28 So. 3d 989, 990 (Fla. 2d DCA 2010) (same).




                                                  5
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 6 of 23 PageID 1969



        B.         Shotgun Pleading

        Defendants Swick and All Florida move to dismiss the Third Amended Complaint as a

 shotgun pleading. Doc. 54 at 8-11. Swick and All Florida argue that the Third Amended

 Complaint contains no factual allegations that demonstrate when the specific health care providers

 interacted with Plaintiff, but it instead lumps together their actions and fail to allege who did what

 when. Id. at 9.

        While the Court agrees that the Third Amended Complaint is not a picture of clarity or

 detail, it is not a shotgun pleading. It alleges different claims against different parties, does not

 incorporate previous claims into subsequent claims, and contains allegations as to each Defendant,

 albeit without the clarity desired by Defendants. See generally doc. 41. The relief sought by

 Defendants in this argument is, essentially, for a more definite statement. Alternatively, the

 argument is that Plaintiff fails to state a claim that is supported by factual allegations. However,

 the Court will deny the Motion to Dismiss to the extent it argues that the Third Amended

 Complaint is a shotgun pleading.

        C.         Medical Negligence

                   1.    The Sheriff

        The Sheriff argues that the medical negligence claim against him must be dismissed

 pursuant to § 768.28 of the Florida Statutes, which relates to the waiver of sovereign immunity.

 Doc. 58 at 10-12. The statute provides that “[a]n action may not be instituted on a claim against

 the state or one of its agencies or subdivisions unless the claimant presents the claim in writing to

 the appropriate agency . . . .” § 768.28(6)(a), Fla. Stat. The statute requires the pre-suit notice to

 be provided within three years of the claim accruing. Id.




                                                   6
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 7 of 23 PageID 1970



        The statute also provides that claims “for damages arising from medical malpractice”

 “against the state or one of its agencies or subdivisions . . . shall be forever barred unless . . .

 commenced within the limitations for such actions in s. 95.11(4).” Id. § 768.28(14). Section

 95.11(4) sets the limitations period for medical malpractice as two years from the time the incident

 giving rise to the action occurred, or from the time the incident is or should have been discovered

 with the exercise of due diligence.

        Plaintiff contends, without providing any legal support, 2 that the statute of limitations did

 not begin to run until expiration of the three-year period contained in section 768.28(6). Indeed,

 although the Court has not found a case addressing this argument, other courts have not tolled the

 statute of limitations for three years before starting the statute of limitations. Thomas v. City of

 Jacksonville, No. 3:13-cv-737-J-32MCR, 2017 WL 3316478, at *8 (M.D. Fla. Aug. 3, 2017)

 (applying two-year statute of limitations in an action against a city).

        The Sheriff argues that because Plaintiff’s incarceration at the jail ended on April 15, 2015,

 notice was required to be provided under § 768.28, and the suit was required to be filed, on or

 before April 15, 2017. Doc. 58 at 11. Because Plaintiff provided notice on May 13, 2017, more

 than two years after his release from the jail, the Sheriff argues that this claim is untimely and

 barred by the statute of limitations. Id.




 2
   Plaintiff vaguely argues that he argued the issue of tolling “elsewhere” without providing any
 explanation as to where this argument can be found or how it relates to the Sheriff. The Court will
 not search through the numerous filings on the docket to determine whether Plaintiff did, in fact,
 present this argument elsewhere, or how it relates to the Sheriff. Ameris Bank v. Lexington Ins.
 Co., No. CV413-241, 2016 WL 5496383, at *1 (S.D. Ga. Sept. 28, 2016) (“This Court does not
 accept piecemeal briefs that incorporate by reference arguments contained in other filings, leaving
 this Court with the dubious task of having to sift through filings and assemble a party’s
 argument.”).
                                                   7
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 8 of 23 PageID 1971



        Here, Plaintiff purchased a 90-day extension of the statute of limitations, which is permitted

 by statute. See § 766.104(2), Fla. Stat. (“Upon petition to the clerk of court where the suit will be

 filed and payment to the clerk of a filing fee . . . an automatic 90-day extension of the statute of

 limitations shall be granted to allow the reasonable investigation required . . . . This period shall

 be in addition to other tolling periods.”); Doc. 23-1 at 24. Additionally, after Plaintiff mailed a

 notice of intent on April 5, 2017 to the DOC and Corizon, the statute of limitations was tolled for

 ninety days as to all potential defendants. § 766.106(4), Fla. Stat. (stating that “[t]he notice of

 intent to initiate litigation shall be served within the time limits set forth in s. 95.11,” but also

 stating that “during the 90-day period [following mailing the notice], the statute of limitations is

 tolled as to all potential defendants.”); Doc. 23-1 at 25, 32.

        The Sheriff argues that such provisions do not apply to it. However, the Sheriff does not

 explain why the notice of intent mailed on April 5, 2017 does not apply to it. This notice was

 mailed within the two-year limitations period and within the three-year pre-suit notice period.

        Moreover, Plaintiff alleges that he “complied with all pre-suit conditions precedent under

 Ch. 766 . . . or they have been waived or plaintiff is entitled to estoppel by the actions or inactions

 of defendants for failure to comply with presuit under Ch. 766.” Doc. 41 ¶ 26. Similarly, Plaintiff

 alleges that he complied with the condition precedent of mailing the notice of intent to initiate a

 claim for medical negligence, or that the requirement has been waived. Id. ¶ 27. Whether

 Plaintiff’s medical negligence claim against the Sheriff is barred by the statute of limitations

 cannot be determined on the Sheriff’s MTD. Accordingly, the Court will deny the Sheriff’s MTD

 the medical negligence claim on the basis of the statute of limitations, without prejudice to the

 Sheriff raising this argument at a later stage of the proceedings.




                                                   8
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 9 of 23 PageID 1972



                 2.      DOC

         “Florida’s medical malpractice statutory scheme . . . requires that prospective medical

 malpractice plaintiffs obtain the opinion of a medical expert to corroborate the claim of medical

 malpractice before filing suit.” Morris v. Muniz, 252 So. 3d 1143, 1151 (Fla. 2018); see also §

 766.201(2), Fla. Stat. (“Presuit investigation shall be mandatory and shall apply to all medical

 negligence claims and defenses.”). The Florida Statutes require that a claimant conduct a presuit

 “investigation to ascertain that there are reasonable grounds to believe that: (a) Any named

 defendant in the litigation was negligent in the care or treatment of the claimant; and (b) Such

 negligence resulted in injury to the claimant.”             § 766.203(2), Fla. Stat.        Additionally,

 “[c]orroboration of reasonable grounds to initiate medical negligence litigation shall be provided

 by the claimant’s submission of a verified written medical expert opinion from a medical expert

 as defined in s. 766.202(6), at the time the notice of intent to initiate litigation is mailed . . . .” Id.

         The Florida Statutes also provide for certain defenses. Among the defenses is one

 regarding non-compliance with the requirements of the notice of intent. The statute states that:

         If the court finds that the notice of intent to initiate litigation mailed by the claimant
         does not comply with the reasonable investigation requirements of ss. 766.201-
         766.212, including a review of the claim and a verified written medical expert
         opinion by an expert witness as defined in s. 766.202, . . . the court shall dismiss
         the claim . . . .

 § 766.206(2), Fla. Stat.

         “[T]he presuit process ‘restrict[s] plaintiffs’ ability to bring medical malpractice claims.’ ”

 Morris, 252 So. 3d at 1151 (quoting Dockswell v. Bethesda Mem’l Hosp., Inc., 210 So. 3d 1201,

 1205 (Fla. 2017)). Because of this, “the requirements of the presuit process must be ‘interpreted

 liberally so as not to unduly restrict a Florida citizen’s constitutionally guaranteed access to the

 courts.’ ” Id. (quoting Kukral v.Mekras, 679 So. 2d 278, 284 (Fla. 1996)).



                                                     9
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 10 of 23 PageID 1973



        As previously noted, in the Third Amended Complaint, Plaintiff alleges that he “complied

 with all pre-suit conditions precedent under Ch. 766 . . . or they have been waived or plaintiff is

 entitled to estoppel by the actions or inactions of defendants for failure to comply with presuit

 under Ch. 766.” Doc. 41 ¶ 26. Similarly, Plaintiff alleges that he complied with the condition

 precedent of mailing the notice of intent to initiate a claim for medical negligence, or that the

 requirement has been waived, including the affidavit requirement, because Defendants failed to

 produce medical records. Id. ¶ 27.

        The DOC argues that it was not served with presuit notice of the medical malpractice claim

 within the two-year statute of limitations and, in fact, that it never received the required pre-suit

 notice. Doc. 53 at 9-10. Because receipt of the presuit notice is a condition precedent to the action,

 the DOC argues that the medical negligence claim against it must be dismissed. Id. Additionally,

 the DOC argues that the claim must be dismissed because Plaintiff did not comply with § 768.28(6)

 by providing the state with notice of the claim in writing. Id.

        Plaintiff disagrees and filed a copy of a Notice of Intent mailed to the DOC via certified

 mail. Doc. 73 at 4-7; Doc. 23-1 at 2-4, 25-31. Plaintiff also relies on a letter from the Office of

 the Attorney General to Plaintiff’s counsel confirming that Corizon, through counsel, accepted

 tender of the defense of a Notice of Intent to Initiate Litigation for Medical Malpractice against

 the DOC by Plaintiff. Doc. 23-1 at 2-3.

        The DOC argues that, because the receipt card is not signed, there is no evidence of service.

 Doc. 80 at 2. Nonetheless, the card was stamped by the post office and returned to Plaintiff. Doc.

 88 at 14. At this stage, the Court considers this to be sufficient and any factual dispute is more

 properly resolved at the summary judgment stage. Nelson v. Hillsborough Cty., 189 So.3d 1037,

 1040 (Fla. 2d DCA 2016) (stating that the trial court improperly decided the factual issue of



                                                  10
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 11 of 23 PageID 1974



 whether a notice was sufficient at the motion to dismiss stage). To the extent that the DOC argues

 that the notice sent to it was deficient because it was not supported by an affidavit, this argument

 is not presented in the Motion to Dismiss, but is made for the first time in the DOC’s reply.

 Accordingly, the Court will not consider this argument and will deny the Motion to Dismiss on

 this basis without prejudice to it being raised on summary judgment. Doc. 80 at 2.

                3.      Corizon and Belizaire

                        a.     Sufficiency of Presuit Notice

        Corizon and Belizaire move to dismiss the medical negligence claim against them on the

 basis that the presuit notice served on Corizon was accompanied by an affidavit of an expert who

 is not of the same specialty as the physicians on which liability is alleged. Doc. 53 at 10-11.

 Pursuant to § 766.105(5), a person providing “expert testimony concerning the prevailing

 professional standard of care” must, in cases in which the allegedly negligent provider is a

 specialist, among other qualifications, “[s]pecialize in the same specialty as the health care

 provider against whom or on whose behalf the testimony is offered[.]”

        “Florida courts have previously decided that ‘same specialty’ is to be taken literally and is

 not synonymous with physicians with different specialties providing similar treatment to the same

 areas of the body.” Riggenbach v. Rhodes, 267 So. 3d 551, 555 (Fla. 5th DCA 2019). For example,

 a Florida court previously granted certiorari review of a trial court order denying a motion to

 dismiss in which the defendant argued the presuit notice that was accompanied by the affidavit of

 a board-certified podiatrist was insufficient because the defendant was a board-certified orthopedic

 surgeon, and not a podiatrist. Clare v. Lynch, 220 So. 3d 1258, 1259 (Fla. 2d DCA 2017). The

 injury involved in the case was a broken toe, on which the plaintiff ultimately received surgery.

 Id. The appellate court quashed the order denying the motion to dismiss because although “both



                                                 11
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 12 of 23 PageID 1975



 doctors’ practices focus[ed] primarily on foot and ankle surgery, the[] two doctors ha[d] different

 training and practice in different specialties.” Id. at 1260-61. The court stated that the podiatrist’s

 affidavit “could not meet the requirements of the plain language of section 766.102(5), and the

 noncomplying affidavit was insufficient on its face to constitute the required corroboration of

 reasonable grounds to initial medical negligence litigation.” Id. at 1261. Because of this, the court

 explained that the case must be dismissed. Id.

        The Notice of Intent provided to Corizon was accompanied by an affidavit of a physician,

 Daniel Husted, M.D. Doc. 23-1 at 38-39. Husted is an orthopedic surgeon and swore that he is

 “familiar with the acceptable standards of care for the management of patients presenting with

 symptoms similar to those of” Plaintiff. Id. ¶ 3; 19-1 at 12. He further attested that he is “familiar

 with the acceptable standards of care of the healthcare providers who are listed hereinafter,” which

 included “Matthew Swick, M.D., nurse practitioners, Pinellas Surgical Associates, Pinellas County

 Jail (nurses) and RMC . . . .” Doc. 23-1 ¶¶ 4-5.

        Defendants state in their Motion to Dismiss that Belizaire is an internal medicine physician.

 Doc. 53 at 9. Plaintiff responds that he did not know this until it was asserted in the Motion to

 Dismiss. Doc. 73 at 11. Nonetheless, on July 11, 2017, Plaintiff sent a second Notice of Intent to

 Belizaire and attached the affidavit of an internal medicine physician, Paul Genecin, M.D. Doc.

 79-1 at 7. A successive notice with the affidavit of an internal medicine physician was not sent to

 Corizon.

        Plaintiff claims that any problem with the affidavit has been waived by Defendants. Doc.

 73 at 8. Indeed, in Ingersoll v. Hoffman, 589 So. 2d 223, 224 (Fla. 1991), the Florida Supreme

 Court explained that the defendant waived any argument that presuit notice was not sufficient by

 failing to specifically deny that this condition precedent was met in his answer. Likewise, in



                                                    12
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 13 of 23 PageID 1976



 Florida Hospital Waterman v. Stoll, 855 So. 2d 271, 277 (Fla. 5th DCA 2003), a Florida appeals

 court stated that the defendant waived the issue of whether a medical opinion was defective for

 presuit notice purposes where it was not raised in a motion to dismiss. Had it been timely raised,

 the plaintiff would have had the opportunity to correct any error. Id.

        The Court finds Plaintiff’s reliance on these cases to be misplaced. Plaintiff’s argument is,

 essentially, that Defendants waived any argument regarding the sufficiency of the affidavit prior

 to this suit being filed. That is not what either Hoffman or Stoll state and Plaintiff cites to no law

 stating that a defendant’s pre-suit actions in connection with pre-suit notice can waive defenses

 based on the pre-suit notice. Here, Defendants promptly raised the issue in their first responsive

 filing. Doc. 20. Accordingly, they did not waive and are not estopped from disputing the

 sufficiency of the affidavit.

        The Court agrees that the medical negligence claim against Corizon must be dismissed for

 failure to provide an affidavit that complies with Florida’s pre-suit notice requirements. Plaintiff

 presents no argument that the subsequent notice provided to Belizaire should be imputed to

 Corizon, nor does Plaintiff dispute that the affidavit attached to the notice provided to Corizon was

 not by an internal medicine physician. To the extent that Plaintiff argues he also alleged negligence

 by Corizon based on the actions of other employees, see doc. 88 at 4, nothing indicates that

 sufficient pre-suit notice was provided with respect to other medical professionals so as to salvage

 the claim against Corizon. Largie v. Gregorian, 913 So. 2d 635, 638-39 (Fla. 3d DCA 2005)

 (affirming the dismissal of a claim against a nurse where the pre-suit notice did not identify the

 nurse and was accompanied by an affidavit of a physician, explaining that the affidavit made no

 mention of the nurse, “either by name or job description,” did not delineate the standard of care

 applicable to a certified registered nurse practitioner, and did not suggest an investigation took



                                                  13
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 14 of 23 PageID 1977



 place as to that defendant). Accordingly, the medical negligence claim against Corizon is

 dismissed. Because the same rationale does not apply to Belizaire, the claim against him will not

 be dismissed on the basis of the affidavit.

                        b.      Sovereign Immunity

        Corizon and Belizaire claim that the medical negligence claim must be dismissed against

 them because they are entitled to sovereign immunity under section 768.28(10) of the Florida

 Statutes. The Court has already determined that dismissal of the medical negligence claim against

 Corizon is warranted. Accordingly, the Court will address this argument only with respect to

 Belizaire. The Florida waiver of sovereign immunity statute provides as follows:

        Health care providers or vendors, or any of their employees or agents, that have
        contractually agreed to act as agents of the Department of Corrections to provide
        health care services to inmates of the state correctional system shall be considered
        agents of the State of Florida, Department of Corrections, for the purposes of this
        section, while acting within the scope of and pursuant to guidelines established in
        said contract or by rule. The contracts shall provide for the indemnification of the
        state by the agent for any liabilities incurred up to the limits set out in this chapter.

 § 768.28(1). The statute limits personal liability for officers, employees, and agents of the state as

 follows:

        No officer, employee, or agent of the state or of any of its subdivisions shall be held
        personally liable in tort or named as a party defendant in any action for any injury
        or damage suffered as a result of any act, event, or omission of action in the scope
        of her or his employment or function, unless such officer, employee, or agent acted
        in bad faith or with malicious purpose or in a manner exhibiting wanton and willful
        disregard of human rights, safety, or property. . . . The exclusive remedy for injury
        or damage suffered as a result of an act, event, or omission of an officer, employee,
        or agent of the state or any of its subdivisions or constitutional officers shall be by
        action against the governmental entity, or the head of such entity in her or his
        official capacity, or the constitutional officer of which the officer, employee, or
        agent is an employee, unless such act or omission was committed in bad faith or
        with malicious purpose or in a manner exhibiting wanton and willful disregard of
        human rights, safety, or property.

 Id. § 768.28(9)(a).



                                                   14
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 15 of 23 PageID 1978



        Belizaire argues that Corizon, his employer, was under contract with the DOC at the time

 Nelson was in DOC custody and that the contract provided that Corizon and its employees were

 agents of the state while providing medical services under the contract.           Doc. 53 at 13.

 Accordingly, Belizaire argues that he is immune from suit against him in his personal capacity.

 Id.

        The Court declines to consider this argument at this stage of the proceedings. Evaluation

 of this argument requires the Court to examine the contract between the DOC and Corizon, which

 is outside of the four corners of the Third Amended Complaint. Accordingly, the Court will deny

 Belizaire’s Motion to Dismiss the medical negligence claim against him on sovereign immunity

 grounds without prejudice to this argument being raised at the summary judgment stage.

        D.      42 U.S.C. § 1983

        Section 1983 imposes liability on any person who, under color of state law, deprives a

 person “of any rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C.

 § 1983. To establish a claim under § 1983, plaintiff must prove that (1) defendant deprived her of

 a right secured under the Constitution or federal law, and (2) such deprivation occurred under color

 of state law. Arrington v. Cobb Cty., 139 F.3d 865, 872 (11th Cir. 1998); U.S. Steel, LLC v. Tieco,

 Inc., 261 F.3d 1275, 1288 (11th Cir. 2001). The plaintiff also must prove an affirmative causal

 connection between the defendant’s conduct and the constitutional deprivation. Marsh v. Butler

 Cty., Ala., 268 F.3d 1014, 1059 (11th Cir. 2001) (en banc); Swint v. City of Wadley, Ala., 51 F.3d

 988, 999 (11th Cir. 1995).

                1.      The Sheriff

        Plaintiff claims that the Sheriff violated the Fourth and Eighth Amendments by maintaining

 policies and procedures, and customs and practices in the Jail that made constitutional violations



                                                 15
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 16 of 23 PageID 1979



 such as those suffered by Plaintiff (specifically, a failure or delay in medical treatment)

 substantially certain to happen. Doc. 41 ¶¶ 129-30. Plaintiff also alleges that the Sheriff ignored

 a history of such abuses. Id. ¶ 130.

        Officials cannot be held liable pursuant to § 1983 solely on the basis of respondeat superior

 or vicarious liability. Bryant v. Jones, 575 F.3d 1281, 1299 (11th Cir. Ga. 2009) (citations

 omitted). Instead, supervisory defendants can only be liable if they participate in the violation or

 if their actions caused the violation. Gonzalez v. Reno, 325 F.3d 1228, 1234 (11th Cir.2003). A

 causal connection can be established: (1) when a history of widespread abuse puts the responsible

 supervisor on notice of the need to correct the alleged deprivation, and he fails to do so; (2) when

 the supervisor’s improper custom or policy resulted in deliberate indifference to constitutional

 rights; or (3) when the supervisor directed the subordinates to act unlawfully or knew that the

 subordinates would act unlawfully and failed to stop them from doing so. Id. at 1234–35 (citations

 and internal quotation marks omitted).

        Here, Plaintiff’s allegations are based on a policy or custom of the Sheriff. In the Third

 Amended Complaint, Plaintiff alleges that the Sheriff violated the Eighth and Fourteen

 Amendments by having policies and procedures, and customs and practices at the Jail that made

 constitutional violations such as those suffered by Plaintiff substantially certain to happen. Doc.

 41 ¶ 130. Additionally, Plaintiff alleges that the Sheriff ignored a history of such abuses. Id.

        When alleging a claim against a sheriff based on an official policy, a plaintiff must identify

 either (1) “an officially promulgated policy, or (2) an unofficial custom or practice shown through

 the repeated acts of the final policymaker of the entity.” Crenshaw v. Lister, 509 F. Supp. 2d 1230,

 1237 (M.D. Fla. 2007) (citing Grech v. Clayton Cty., Ga., 335 F.3d 1326, 1329-30 (11th Cir.

 2003)). “Plaintiff must identify the policy or custom which caused his injury so that liability will



                                                 16
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 17 of 23 PageID 1980



 not be based on an isolated incident, McDowell v. Brown, 392 F.3d 1283, 1290 (11th Cir. 2004)

 (citations omitted), and the policy or custom must be the moving force of the constitutional

 violation.” Id. (citing Grech, 335 F.3d at 1330).

        Plaintiff fails to identify a policy by the Sheriff or a custom that caused his injury. Indeed,

 in his response to the Sheriff’s Motion to Dismiss on this issue, Plaintiff does not even address the

 lack of allegations as to a policy or custom. Accordingly, Count VIII of the Third Amended

 Complaint, which alleges a violation of the Fourth and Eighth Amendment by the Sheriff, is

 dismissed with leave to amend.

                2.      Belizaire

        Plaintiff raises a § 1983 claim against Belizaire for failure to treat. Doc. 41 ¶¶ 135-140.

 Plaintiff alleges that Belizaire violated Plaintiff’s rights under the Eighth Amendment because he

 acted with deliberate indifference by failing to provide adequate or timely treatment. Id.

        “The United States Supreme Court has determined that deliberate indifference to a

 prisoner’s serious medical condition may violate the Eighth Amendment prohibition against ‘cruel

 and unusual punishment.’ ” Davis v. Bay Cty. Jail, 155 So. 3d 1173, 1175 (Fla. 1st DCA 2014)

 (quoting Estelle v. Gamble, 429 U.S. 97, 104-05 (1976)). Being deliberately indifferent, or

 purposefully ignoring serious medical needs of prisoners amounts to cruel and unusual

 punishment. Id. A claim of inadequate medical care has two components, an objective one and a

 subjective one. Evans v. St. Lucie Cty. Jail, 448 F. App’x 971, 974 (11th Cir. 2011).

        For the objective component of a claim for inadequate medical care, the plaintiff “must

 demonstrate ‘an objectively serious medical need, one that, if left unattended, poses a substantial

 risk of serious harm.’ ” Id. (quoting Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir. 2000)). A

 serious medical need may be “one diagnosed by a physician as mandating treatment or one so



                                                  17
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 18 of 23 PageID 1981



 obvious that even a lay person would ‘easily recognize’ the need for a doctor’s attention.” Race

 v. Bradford Cty., Fla., No. 3:18-cv-153-J-39PDB, 2019 WL 7482235, at *8 (M.D. Fla. Aug. 20,

 2019) (quoting Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1307 (11th Cir. 2009)). A serious medical

 need may also “be determined by whether delay in treatment worsened the condition.” Id. (citing

 Mann, 588 F.3d at 1307). “In either case, the medical need must be one that, if left unattended,

 poses a substantial risk of serious harm.” Id. (quoting Mann, 588 F.3d at 1307).

         To meet the subjective component, the “plaintiff must show (1) the official had subjective

 knowledge of a risk of serious harm and (2) disregarded that risk (3) by conduct that exceeds gross

 negligence.” Id. (citing Goebert v. Lee Cty., 510 F.3d 1312, 1326 (11th Cir. 2007)). Whether an

 official has subjective knowledge may be shown through circumstantial evidence, but not by

 imputed or collective knowledge. Id. (citing Goebert, 510 F.3d at 1326; Nam Dang by & through

 Vina Dang v. Sheriff, Seminole Cty.¸871 F.3d 1272, 1280 (11th Cir. 2017)). An official disregards

 a risk by conduct that exceeds gross negligence where he “knows that an inmate is in serious need

 of medical care, but he fails or refuses to obtain medical treatment for the inmate . . . .” Id. (quoting

 Nam Dang, 871 F.3d at 1280). A delay in treatment, or provision of treatment that is “so cursory

 as to amount to no treatment at all” also fulfills these elements. Id. (quoting Mandel v. Doe, 888

 F.2d 783, 789 (11th Cir. 1989)).

         “The meaning of ‘more than gross negligence’ is not self-evident but past decisions have

 developed the concept.” Id. (quoting Goebert, 510 F.3d at 1327). It is not sufficient for conduct

 to be an accident or mistake, negligent, malpractice, or a difference of medical opinion. Id. (citing

 Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir. 2000)). “Instead, medical treatment must be ‘so

 grossly incompetent, inadequate, or excessive as to shock the conscience or to be intolerable to

 fundamental fairness.” Id. (quoting Rogers v. Evans, 792 F.2d 1052, 1058 (11th Cir. 1986)).



                                                    18
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 19 of 23 PageID 1982



         In cases where the claim is based on a delay in providing medical care, the Eleventh Circuit

 considers “(1) the seriousness of the medical need; (2) whether the delay worsened the medical

 condition; and (3) the reason for the delay.” Id. (citing Goebert, 510 F.3d at 1326). Where the

 case is based “on the quality of the treatment provided, there is no constitutional violation as long

 as the medical care provided to the inmate is ‘minimally adequate.’ ” Gandy v. Bryson, No. 5:16-

 cv-44, 2016 WL 4385851, at *9 (S.D. Ga. Aug. 15, 2016) (quoting Blanchard v. White Cty. Det.

 Ctr. Staff, 262 F. App’x 959, 964 (11th Cir. 2008)).

         Belizaire argues that Plaintiff cannot meet this standard because the only claim against him

 is that he delayed sending Plaintiff to a specialist. Doc. 53 at 18. Belizaire further states that other

 physicians referred Plaintiff to specialists in a timely manner and that, on this record, Belizaire has

 no constitutional liability. Id.

         Belizaire provides no discussion of the allegations of the Third Amended Complaint, and

 does not provide any citations to this purported record. The Third Amended Complaint sufficiently

 alleges a claim under § 1983 and any factual issues as to whether Plaintiff can prove that claim

 cannot be resolved at the motion to dismiss stage.

                 3.      Corizon

         Plaintiff raises a § 1983 claim against Corizon for failure to treat. Plaintiff alleges that

 “Corizon has a nationwide corporate policy of denying, minimizing, or delaying care for prisoners

 until they are ‘released or deceased.’ ” Doc. 41 ¶ 53. Plaintiff further alleges that “[a]s a matter

 of policy, costly care was generally provided, if ever, only in life-threatening situations without

 regard for the pain and debilitation to the patient.” Id. ¶ 152. Additionally, Plaintiff states that

 “Corizon has been terminated as a prison health care provider in several states” because of this

 policy, practice, and custom. Id. ¶ 153. In support of these allegations, Plaintiff states that “one



                                                   19
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 20 of 23 PageID 1983



 year after Corizon took over prisoner medical care, then-FDOC Secretary Michael Crews sent a

 letter to Corizon threatening to withhold payment and remove facilities from Corizon control if

 improvements were not made to the level of care being provided to Florida prisoners.” Id. ¶ 154.

 “The letter stated that Corizon’s ‘level of care continues to fall below the contractually required

 standard.’ ” Id. ¶ 155.

         Corizon correctly argues that constitutional liability exists against it only if it had an

 unconstitutional policy or custom that caused the alleged deprivation of constitutional rights. Doc.

 53 at 18; Buckner v. Toro, 116 F.3d 450, 453 (11th Cir. 1997) (affirming “the district court’s

 finding that the Monell policy or custom requirement applies in suits against private entities

 performing functions traditionally within the exclusive prerogative of the state, such as the

 provision of medical care to inmates.”). A corporation may not be held liable under section 1983

 on a theory of respondeat superior. Ross v. Corizon Med. Servs., 700 F. App’x 914, 917 (11th Cir.

 2017); Salmon v. Aramark Food Serv. Corp., No. 8:10-cv-998-T-33EAJ, 2010 WL 3463656, at *2

 (M.D. Fla. Sept. 2, 2010). Instead, a plaintiff must allege a policy or custom of deliberate

 indifference that led to violation of a constitutional right. Morris v. Johnson, No. 3:16cv15-RV-

 CJK, 2017 WL 3492874, at *4 (N.D. Fla. July 13, 2017).

         Plaintiff meets the pleading standard for his claim against Corizon. The allegations of the

 Third Amended Complaint sufficiently allege that Corizon has a policy or custom of deliberate

 indifference towards inmates’ medical care, which resulted in violation of their constitutional

 rights regarding medical treatment. Additionally, Plaintiff provided sufficient factual allegations

 to withstand a motion to dismiss. Accordingly, Corizon’s Motion to Dismiss the § 1983 claim

 against it is denied.




                                                 20
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 21 of 23 PageID 1984



                  3.    Swick

        Plaintiff alleges that Swick violated his rights under the Fourteenth and Eighth

 Amendments because Swick was deliberately indifferent to Plaintiff’s medical care. Doc. 41 ¶

 169. Swick argues that Plaintiff failed to state a claim under § 1983 because he does no more than

 argue that Swick should have acted differently, and it is not sufficient to show more than a

 difference in medical opinion. Doc. 54 at 14. Swick also argues that Plaintiff’s allegations

 demonstrate that Plaintiff was in the custody and control of other Defendants, and that Swick had

 no ability to deprive Plaintiff of his medical needs sufficient to state a claim under § 1983.

                        a.      Failure to State a Claim

        Here, Plaintiff alleges that Swick was deliberatively indifferent by failing to provide

 adequate treatment. Doc. 41 ¶ 170. Plaintiff also alleges that Swick ordered an MRI of Plaintiff’s

 ankle, which revealed the fracture. Id. ¶ 43. Plaintiff further alleges that Swick failed to follow

 up on the results or ensure that Plaintiff was admitted to the hospital for surgery, and that Swick

 participated in a “slow walking” medical care strategy to minimize costs. Id. ¶¶ 37-38, 44.

 Another MRI was performed later, although Plaintiff does not clarify who performed the second

 MRI. Id. ¶ 49.

        At this stage of the proceedings, the Court cannot determine whether Swick disregarded a

 serious risk of medical harm in a way that exceeds gross negligence. Plaintiff’s allegations are

 sufficient to state a claim, and further examination of this issue will require factual development

 that is not appropriate for a motion to dismiss.

                        b.      Custody and Control

        In presenting this argument, Swick relies on Hill v. Dekalb Regional Youth Detention

 Center, 40 F.3d 1176 (11th Cir. 1994). There, Dekalb County was named in a complaint alleging



                                                    21
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 22 of 23 PageID 1985



 various claims connected to the plaintiff’s treatment in a juvenile detention center, including his

 medical treatment. Id. at 1179-83. The county argued that it was not liable under § 1983 because

 the juvenile detention center was operated by the state, not the county. Id. at 1195. Therefore, the

 county had no control over the juvenile detention center and did not set its policies or procedures.

 Id.

        Here, Swick argues that its relationship was with the Sheriff, not the DOC, and after

 Plaintiff was transferred from the Jail to the DOC’s custody, it was the DOC’s responsibility to

 care for Plaintiff and Swick lacked the requisite control to direct Plaintiff’s care. Doc. 54 at 17.

        The Court notes that Hill was determined on summary judgment and concludes that this is

 an issue more properly resolved on summary judgment. The allegations of the Third Amended

 Complaint are sufficient to state a § 1983 claim against Swick. To the extent that the facts

 demonstrate that Swick could not have acted in a way that violated Plaintiff’s constitutional rights,

 that is an issue for summary judgment. Accordingly, Swick’s Motion to Dismiss is denied.

 Accordingly, it is

        ORDERED:

        1.      Defendants’ Corizon, LLC, Florida Department of Corrections and Witchner

 Belizaire, M.D.'s Motion to Dismiss or for Summary Judgment as to Plaintiff's Third Amended

 Complaint (Doc. 53) is GRANTED-in-part and DENIED-in-part. The medical negligence

 claim against Corizon is DISMISSED. The Court denies the motion to the extent it seeks

 dismissal of the remaining claims against the DOC, Corizon, and Belizaire, without prejudice to

 these issues being raised on summary judgment.




                                                  22
Case 8:19-cv-00449-CEH-JSS Document 98 Filed 03/10/20 Page 23 of 23 PageID 1986



        2.      Defendants, Matthew Swick, M.D. and All Florida Orthopaedic Associates, P.A.’s,

 Motion to Dismiss and Incorporated Memorandum of Law (54) is DENIED without prejudice to

 these issues being raised on summary judgment.

        3.      Motion of Bob Gualtieri to Dismiss Plaintiff’s Third Amended Complaint (Doc.

 58) is GRANTED-in-part and DENIED-in-part. The Court denies the motion to the extent it

 seeks dismissal of the medical negligence claim against the Sheriff. The § 1983 claim against the

 Sheriff is DISMISSED, with leave to amend. Plaintiff is granted leave to file an amended

 complaint within fourteen (14) days of entry of this Order. 3 Failure to file an amended complaint

 within this time period will result in this case proceeding on the remaining counts of the Third

 Amended Complaint.

        DONE AND ORDERED in Tampa, Florida on March 10, 2020.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




 3
   Plaintiff is given one final opportunity to amend his complaint, as the previous amendments to
 the complaint were made by plaintiff voluntarily, without the benefit of an Order from the Court
 addressing the merits of the complaint’s factual allegations.
                                                23
